Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Responsive to claim set entered 3/20/2020.

Claims Cancelled	1-161
 
Claims Pending	162-184 
Claims Under Consideration	162-184


Priority
This application has a filing date of 01/22/2019 and is a CON of 15/375,929 12/12/2016 PAT 10287576. 15/375,929 is a CON of 12/095,778 12/15/2008 PAT 9574189. 12/095,778 is a 371 of PCT/DK2006/000685 12/01/2006.
PCT/DK2006/000685 has PRO 60/741,490 12/02/2005

Acknowledgment is made of applicant's claim for foreign priority based on application PA 2005 01704 filed in Denmark on 12/1/2005 with a certified copy of the Danish document filed in grandparent application 12/905778.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 162 is rejected under 35 U.S.C. 102(a,b and e) as being anticipated by Morgan et al (US PG-Pub 20050158765 – IDS entry 1/15/2020 cite no. 65 at p 2 of 18)
	Morgan et al teach, throughout the document and especially the title, methods of synthesizing oligonucleotide encoded small molecule libraries. For example in two cycles of figure 2, Moran et al teach steps of:  (I) provide a display oligonucleotide with a chemical reaction site including a single reactive group (in in the first cycle) and an oligonucleotide terminus for enzymatic addition of a tag;(II)  provide a first reactant comprising one or more chemical entities capable of reacting with the chemical reaction site of the display oligonucleotide wherein the first reactant is one chemical entity having more than one reactive group; (III)  provide a first oligonucleotide tag identifying the first reactant;  IV) provide a first oligonucleotide anti-tag (splint) capable of hybridising to at least part of the first oligonucleotide tag provided in step iii) and to at least part of the display oligonucleotide provided in step (I); V) covalently reactis one or more reactive groups of the first reactant provided in step ii) with the one or more reactive groups on the chemical reaction site of the display oligonucleotide; VI) hybridize the first oligonucleotide anti-tag to at least part of the display oligonucleotide and to at least part of the first oligonucleotide tag; VII) enzymatically ligate the display oligonucleotide and .

Claim Objections
Claim 163 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 164-184 are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639
23mar2021